

115 HR 5278 IH: Sunshine State Act
U.S. House of Representatives
2018-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5278IN THE HOUSE OF REPRESENTATIVESMarch 14, 2018Mr. Buchanan (for himself, Mr. Yoho, and Mr. Soto) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo make daylight savings time permanent for the State of Florida, and for other purposes.
	
 1.Short titleThis Act may be cited as the Sunshine State Act. 2.Making daylight savings time permanent for the State of FloridaSection 3 of the Uniform Time Act of 1966 (15 U.S.C. 260a) is amended by adding at the end the following:
			
				(d)Permanent advancement of time for the State of Florida
 (1)In generalThe standard time of the State of Florida shall be Coordinated Universal Time (as defined in section 1 of the Act of March 19, 1918 (commonly known as the Calder Act) (15 U.S.C. 261)) retarded by 4 hours.
 (2)Inapplicability of temporary advancementSubsection (a) shall not apply to the State of Florida.. 